            Case 1:18-cr-10251-ADB Document 20 Filed 11/02/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA                          Crim. No. 18-CR-10251-ADB

            v.                                       18 U.S.C. § 2261A(2)(B) (Cyberstalking)

 BYRON CARDOZO,                                      18 U.S.C. § 875(c) (Interstate Threats)

        Defendant                                    18 U.S.C. § 981(a)(1)(C) & 28 U.S.C.
                                                     § 2461 (Criminal Forfeiture)




                                     JOINT STATUS REPORT

       Pursuant to Local Rule 116.5(A), the United States of America and the defendant submit

this joint status report in advance of the Initial Status Conference, which is scheduled for

November 2, 2018 at 10:55 a.m.

       1.        Automatic Discovery Status

       The government produced automatic discovery on October 24, 2018.

       2.        Additional Discovery

       There are no discovery requests pending. The government has produced all materials

that it intends to produce, with the exception of the forensic reports from electronic devices

seized at the time of arrest, which are currently in the process of being forensically processed and

examined.

       3.        Protective Orders

       The parties do not request a protective order at this time. The parties have agreed to


                                                 1
             Case 1:18-cr-10251-ADB Document 20 Filed 11/02/18 Page 2 of 3



redact the names of the victims in any public filings in the case.

        4.       Motion Date

        Defense counsel requests additional time to review the discovery produced by the

government prior to determining whether to file any dispositive motions. Accordingly, the

parties request an interim status conference date, prior to the Final Status Conference, at which

point a motion date may be set, in approximately thirty days.

        5.       Expert Discovery

        The government intends to offer evidence obtained from forensic devises obtained at the

time of arrest and search. The government anticipates calling a witness who will detail the

forensic processes used to examine and extract data from the defendant’s electronic devices.

The government will provide timely notice of the identity and credentials of its witness,

assuming this witness must be qualified as an expert, not less than 21 days before any trial in this

matter. At this time, the government does not anticipate offering any additional expert

testimony at trial.

        6.       Speedy Trial Act Calculations

        The parties jointly request that the time from the Interim Status Conference today, on

November 2, 2018, to the next Interim Status Conference be excluded from Speedy Trial Act

calculations. Exclusion of this time will allow the parties to review discovery and to explore

disposition of this case short of trial and is in the interests of justice. The parties anticipate

requesting approximately 30 additional days until the next interim status conference.




                                                   2
        Case 1:18-cr-10251-ADB Document 20 Filed 11/02/18 Page 3 of 3




      Respectfully submitted,

      JANE PEACHY                              ANDREW E. LELLING
                                               UNITED STATES ATTORNEY



      s/Jane Peachy                            s/Amy Harman Burkart
      Jane Peachy Esq.                         By: Amy Harman Burkart
      Assistant Federal Public Defender        Assistant U.S. Attorney
      Counsel for Byron Cardozo


Dated: November 2, 2018




                                          3
